Citation Nr: 0014987	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  99-01 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Disagreement with the initial 20 percent rating for residuals 
of a left wrist laceration with radial nerve damage. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION


The veteran had active service from May 1965 to May 1967.

This appeal arises from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, that established service connection for 
residuals of a left hand laceration and assigned an initial 
10 percent evaluation.

In a December 1998 RO decision, the left hand disability was 
recharacterized as residuals of laceration with radial nerve 
damage of the left, non dominant, hand and a 20 percent 
rating was assigned. 


REMAND

The veteran seeks a rating in excess of 20 percent for his 
service-connected residuals of a left wrist laceration with 
radial nerve damage.  

The most recent VA examinations were conducted in July 1998, 
the veteran underwent three separate evaluations for his 
left-hand disability.  The VA hand, thumb and fingers 
examination report notes that there were no functional 
defects of the left hand and that the veteran could touch 
each finger with the thumb.  There was pain in the left first 
finger on full extension of the left thumb and some pain and 
tingling on use of the hand.   Also, the veteran reported 
that wearing gloves caused rubbing and pain in the area of 
the scar.  

The VA peripheral nerves examination report notes that the 
veteran reported constant left-hand pain for which 
Nortriptyline provided mild relief.  The examiner reported 
hypersensitivity to touch in the area of the scar.  The 
veteran reported increased pain whenever he made a fist or 
even when he pressed the hand against an object.  The 
examiner noted that there was no paralysis or limitation of 
motion of the left hand or wrist.  The diagnosis was sensory 
neuropathy affecting the distal branch of the superficial 
radial nerve, probably secondary entrapment in scar tissue.

The VA skin scars examination report notes that the scar on 
the left hand was 1 3/4 inches long, extremely well healed, and 
somewhat irregularly shaped.  The scar and immediate area 
were hypersensitive to touch.  There was no adherence, 
abnormal texture, ulceration, elevation, depression, tissue 
loss, inflammation, edema, or keloid formation.  The 
diagnosis was extremely well healed scar with local 
hyperesthesia.  

VA outpatient treatment reports dated in 1997 and 1998 note 
occasional reference to left-hand pain and weakness.  A May 
1998 occupational therapy consultation report notes 
limitation of motion of both wrists due to scleroderma and 
that the veteran reported weak grasp.  The assessment was 
sensory neuropathy affecting the distal branch of the 
superficial radial nerve, probably secondary to entrapment in 
scar tissue.  Nortriptyline was prescribed for relief of 
neuropathic pain.  A November 1998 VA outpatient report notes 
that the veteran stopped using Nortriptyline because it 
caused excessive sedation and fullness in the head.

In February 1999, the veteran reported that he was unable to 
open the left hand, which resulted in a "claw" hand and that 
he had chronic left-hand pain that limited the function of 
the left hand and wrist.  

According to an April 1999 VA outpatient treatment report, 
the veteran reported that he received weekly physical therapy 
for the left hand and performed therapy exercises at home.

Complete paralysis of the musculospiral nerve (radial nerve) 
is manifested by drop of the hand and fingers, wrist and 
fingers perpetually flexed, the thumb adducted falling within 
the line of the outer border of the index finger; inability 
to extend hand at wrist, extend proximal phalanges of 
fingers, extend thumb, or make lateral movement of wrist; 
supination of hand, extension and flexion of elbow weakened, 
the loss of synergic motion of extensors impairs the hand 
grip seriously; total paralysis of the triceps occurs only as 
the greatest rarity.  Complete paralysis of the minor 
extremity warrants a 60 percent rating; severe incomplete 
paralysis warrants a 40 percent rating; and, moderate 
incomplete paralysis of the minor extremity warrants a 20 
percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8514. 

A claim for an increased evaluation is well grounded if the 
claimant asserts that a condition for which service connection 
has been granted has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  A finding of a well-grounded claim 
invokes VA's duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1996).  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court) has 
held that the duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining treatment records to which the veteran has 
referred.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 
121 (1991).

The Board finds that the medical evidence of record is 
inadequate for purposes of adjudicating the veteran's claim.  
The veteran has asserted that his service-connected 
disability has increased in severity since the last VA 
examination.  He has indicated that he is unable to open the 
left hand and asserts that he now has severe incomplete 
paralysis of the hand.  As such, the RO should afford the 
veteran another VA examination.  All recent and private 
medical records, to include all VA physical therapy records, 
should be obtained. 

The Board notes that in cases such as this where the veteran 
has appealed the initial rating assigned after service 
connection is established, the Board must consider the 
initial rating, and, if indicated, the propriety of a staged 
rating from the initial effective date forward.  See 
Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).  

The service-connected residuals include a symptomatic scar on 
the dorsum of the left wrist.  In the July 1999 Informal 
Hearing Presentation, the veteran's representative raised the 
issue of entitlement to a separate compensable rating for the 
scar on the left hand.   

In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), the veteran 
sought separate ratings for a service-connected facial scar 
that met the criteria for compensable ratings for both a 
tender scar and for disfigurement.  The Court has held that 
separate evaluations for separate problems arising from the 
same injury are permissible if they do not constitute the 
same disability or same manifestation.  The RO should 
adjudicate the raised issue regarding the scar.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his service-connected 
residuals of a left wrist laceration 
April 1999.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
All records obtained must be associated 
with the claims folder.

2. The RO should schedule the veteran for 
a VA neurology examination to determine 
the current severity of the service-
connected left wrist laceration with 
radial nerve damage.  All indicated tests 
must be conducted.  The claims folder 
must be made available to and reviewed by 
the examiner prior to the requested 
study. The examiner is requested to 
express an opinion as to whether there is 
complete or incomplete paralysis of the 
affected nerves due to the service-
connected disability.  If the paralysis 
is incomplete, the examiner is requested 
to express an opinion as to whether the 
incomplete paralysis is moderate or 
severe.  The examiner is also requested 
to specify whether there is neuritis or 
neuralgia of any affected nerve.  A 
complete rationale for any opinion 
expressed must be provided.  The 
examination report should be associated 
with the claims folder.  

3.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim.  This should 
include consideration of the 
appropriateness of a separate rating for 
the scar of the left hand and the Court's 
holding in Esteban.  If any benefit 
sought on appeal remains denied, the 
veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no action until he is further 
informed, but he may furnish additional evidence and 
argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	K. J. Alibrando
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




